DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant’s arguments and claim amendments received on October 31, 2022 are entered into the file. Currently, claims 13, 15, 17, 18, and 23 are amended; claims 1-12 and 14 are canceled; resulting in claims 13 and 15-24 pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13 and 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2022/0111731, previously cited) in view of Tsuruta et al. (JP 2003-127283, machine translation previously provided).
Regarding claim 13, Zhao et al. teaches a vehicle interior component having a composite structure (CS; molded article) configured to present a user interface system, wherein the composite structure comprises a cover (T), a sensor grid (SG), a light/display panel (L), an absorber panel (AP), a decorative material (DM; decorative layer), and a substrate (S; carrier) ([0004], [0108], [0115], Figs. 7A-7B). The layers of the composite structure may be assembled with an adhesive (A) and/or air gap (AG) therebetween [0112]. The sensor grid, light/display panel, adhesive layer, and absorber panel together correspond to the claimed functional layer, wherein the light/display panel corresponds to the claimed electrical display element.
Zhao et al. teaches that the composite structure may be configured for an on state (switched-on operating state) and an off state (operating state is switched off), wherein the composite structure has the visual effect of the decorative material when in the off state and has the visual effect of the display panel when in the on state [0007]. Zhao et al. further teaches that the display panel may be a transparent or a translucent display [0007].
It is noted that the limitation reciting “for displaying a surface image and/or for realizing a display function, and/or for realizing an illumination function on the visible side of the molded part” is considered functional language related to the intended use of the electrical display element and is accorded limited weight as the language does not further limit the structure of the product. Zhao et al. teaches that the light/display panel can be operated to provide the intended illumination/light for a particular application to present the intended composite visual effect at the exterior surface of the cover of the component ([0138]), thus meeting the claimed limitation.
Although Zhao et al. teaches that the decorative material (DM; decorative layer) can simulate a variety of decorative effects such as authentic or imitation decorative material, authentic or imitation wood trim, stone or metal appearance, etc. ([0132]), the reference does not expressly teach that the decorative layer has an irregular surface structure on the front side thereof.
However, in the analogous art of vehicle interior materials, Tsuruta et al. teaches a wooden resin molded body (1) comprising a decorative sheet (3) having a tree conduit uneven pattern (33; irregular surface structure) that imitates the uneven shape of a natural wood material ([0001], [0025], Figs. 3-4). Tsuruta et al. teaches that the uneven pattern can be formed by embossing the surface of a transparent thermoplastic resin layer (31) so as to reproduce the natural conduit groove pattern unique to particular tree species [0025]. The decorative sheet further comprises a wood grain pattern (35) formed by printing ink on the surface of a transparent thermoplastic resin layer (34) ([0022]-[0023], Figs. 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite structure of Zhao et al. by using the decorative sheet of Tsuruta et al. comprising an embossed resin layer having an irregular surface structure of the front side as the decorative material of the composite structure in order to create a visual effect imitating the natural surface texture of wood, consistent with the objectives of Zhao et al.
Zhao et al. further teaches an optically clear adhesive (A; leveling layer) can be arranged on the decorative material to provide a transparent bond between the decorative material and the absorber panel ([0139], Figs. 7A-7B).
It is noted that the limitation reciting “to compensate for the irregular surface structure of the decorative layer” is considered functional language related to an intended use of the leveling layer and is accorded limited weight as the language does not further limit the structure of the product. Zhao et al. teaches that the adhesive material can be selected from a type that is suited for the shape or contour of the component (e.g. able to be applied by liquid application, film layer, spray, roll, cure-hardening, etc.) [0139]. Likewise, the instant specification teaches that the leveling layer can be formed by printing, spraying, pouring, and/or applying ([00022]). Therefore, the adhesive taught by Zhao et al. is similarly capable of compensating for the irregular surface structure of the underlying decorative layer, thus meeting the claimed limitation.
Regarding claim 15, Zhao et al. in view of Tsuruta et al. teaches all of the limitations of claim 13 above, and Zhao et al. further teaches that the adhesive (A; leveling layer) is provided between the decorative material (DM; decorative layer) and the absorber panel (AP) of the functional layer (Figs. 7A-7B). 
The limitation reciting “in order to form a smooth substrate surface for the functional layer with the front side of the leveling layer” is considered functional language related to an intended use of the leveling layer and is accorded limited weight as the language does not further limit the structure of the product. Zhao et al. teaches that the adhesive material can be selected from a type that is suited for the shape or contour of the component (e.g. able to be applied by liquid application, film layer, spray, roll, cure-hardening, etc.) [0139]. Likewise, the instant specification teaches that the leveling layer can be formed by printing, spraying, pouring, and/or applying ([00022]). Therefore, the adhesive taught by Zhao et al. is similarly capable of forming a smooth substrate surface for the functional layer.
Regarding claim 16, Zhao et al. in view of Tsuruta et al. teaches all of the limitations of claim 13 above and further teaches that the cover (T; protective and/or optical layer) is arranged on the front side of the functional layer and may be at least partially light-transmitting (transparent or translucent) and configured to provide scratch resistance, hardness, and/or optical characteristics to the composite structure ([0140], Figs. 7A-7B).
Regarding claim 17, Zhao et al. in view of Tsuruta et al. teaches all of the limitations of claim 13 above, including that the functional layer comprises a light/display panel (L; electrical display element) and one or more additional layers including a sensor grid (SG), an adhesive layer, and an absorber panel (AP). The electrical display element is arranged on the front side of the absorber panel and the adhesive layer and is illustrated as being coextensive with the additional layers (Figs. 7A-7B).
Regarding claim 18, Zhao et al. in view of Tsuruta et al. teaches all of the limitations of claim 13 above, including that the functional layer comprises a light/display panel (L; electrical display element) and one or more additional layers including a sensor grid (SG), an adhesive layer (A), and an absorber panel (AP). The electrical display element is arranged between the sensor grid and the absorber panel and is illustrated as being coextensive with the additional layers (Figs. 7A-7B).
Regarding claim 19, Zhao et al. in view of Tsuruta et al. teaches all of the limitations of claim 17 above, including that the functional layer comprises a light/display panel (L; electrical display element) and one or more additional layers including a sensor grid (SG), an adhesive layer (A), and an absorber panel (AP) (Figs. 7A-7B). Zhao et al. further teaches that the sensor grid may be a capacitive touch panel, ITO panel/grid, film/foil, etc. ([0190]), which comprises an electrically conductive layer. 
Zhao et al. differs from the claimed invention in that the reference does not expressly teach that the electrical display element is arranged on the front side of the electrically conductive layer. It would, however, have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a simple rearrangement of the layers of the composite structure of Zhao et al. in order to arrive at the claimed structure. In the case where the prior art describes the claimed invention aside from a rearrangement of parts, the claimed structure is rendered obvious over the prior art. See MPEP 2144.04(VI).
Regarding claim 20, Zhao et al. in view of Tsuruta et al. teaches all of the limitations of claim 13 above, wherein one or more of the sensor grid (SG), light/display panel (L), and absorber panel (AP) can correspond to the claimed functional film which is a component of the claimed functional layer.
Regarding claim 21, Zhao et al. in view of Tsuruta et al. teaches all of the limitations of claim 13 above and further teaches that the composite structure may comprise a connector (CN; connection element) which connects the functional layer (sensor grid, light/display panel, and absorber panel) to an interface and control system (e.g. a computer system, controller, and data input/output) ([0126], [0188]).
It is noted that the limitation reciting “for applying current to the functional layer” is considered functional language related to the intended use of the connection element and is accorded limited weight as the language does not further limit the structure of the product. Zhao et al. teaches that the connector may connect the composite structure to control systems and can be configured to facilitate various functions such as providing electrical power to a vehicle component ([0008], [0171]), thus meeting the claimed limitation.
Regarding claim 22, Zhao et al. in view of Tsuruta et al. teaches all of the limitations of claim 13 above and further teaches that the light/display panel (L; electrical display element) can comprise or be constructed from a variety of technologies including several types of OLEDs or liquid crystal displays [0138]. 
Regarding claim 23, Zhao et al. in view of Tsuruta et al. teaches all of the limitations of claim 13 above and further teaches that an adhesive (A; leveling layer) is provided on the front side of the decorative material (DM; decorative layer) (Figs. 7A-7B), wherein the adhesive material is selected from a type that is suited for the shape or contour of the component (e.g. able to be applied by liquid application, film layer, spray, roll, cure-hardening, etc.) [0139].
Zhao et al. differs from the claimed invention in that the reference does not expressly teach that the leveling layer has two or more partial layers applied on top of one another. It would, however, have been obvious to one of ordinary skill in the art to apply the adhesive in any number of partial layers one top of one another according to the type of adhesive, the application method, and the amount of adhesive required to join the layers.
Regarding claim 24, Zhao et al. in view of Tsuruta et al. teaches all of the limitations of claim 13 above and further teaches that an adhesive (A; leveling layer) is provided on the front side of the decorative material (DM; decorative layer) and is arranged between the decorative material and the absorber panel (AP) of the functional layer ([0139], Figs. 7A-7B), thus serving as an adhesion promoter between the decorative material and the functional layer.



Claims 13, 15-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (US 2022/0176821, previously cited) in view of Tsuruta et al. (JP 2003-127283, machine translation previously provided).
Regarding claim 13, Hart et al. teaches a display unit (10; molded part) comprising a decorative ink (502; decorative layer) with a front side and a rear side, a decorative substrate (504; carrier) arranged on the rear side of the decorative ink ([0040]), and a display module (414; functional layer) which is arranged on the front side of the decorative ink and comprises a pixel array (514; electrical display element) (Abstract, [0026], [0040], Figs. 4A-6A). 
The display module contained in the display unit assembly is transparent so that the assembly can be configured such that when the display module is in an inactive state (when the operating state is switched off), the decorative layer is visible through the display module ([0008], [0029]). When the display unit is an active mode (switched-on operating state), light from the active pixels may present the graphic intended for presentation on the display ([0007], [0030]).
It is noted that the limitation reciting “for displaying a surface image and/or for realizing a display function, and/or for realizing an illumination function on the visible side of the molded part” is considered functional language related to the intended use of the electrical display element and is accorded limited weight as the language does not further limit the structure of the product. Hart et al. teaches that the display module is configured to present graphics by controlling an internal pixel array ([0003], [0007], [0026]), thus meeting the claimed limitation.
In the above interpretation, the display module (414) is regarded as the claimed functional layer which comprises a pixel array (514) as an electrical display element. However, in an alternative interpretation, the pixel array (514) can be regarded as the claimed functional layer which is an electrical display element. 
Although Hart et al. teaches that the decorative layer can simulate the visual aesthetics of wood, metal, leather, etc. either by using natural materials or synthetic methods ([0006], [0025], [0043]), the reference does not expressly teach that the decorative layer has an irregular surface structure on the front side thereof.
However, in the analogous art of vehicle interior materials, Tsuruta et al. teaches a wooden resin molded body (1) comprising a decorative sheet (3) having a tree conduit uneven pattern (33; irregular surface structure) that imitates the uneven shape of a natural wood material ([0001], [0025], Figs. 3-4). Tsuruta et al. teaches that the uneven pattern can be formed by embossing the surface of a transparent thermoplastic resin layer (31) so as to reproduce the natural conduit groove pattern unique to particular tree species [0025]. The decorative sheet further comprises a wood grain pattern (35) formed by printing ink on the surface of a transparent thermoplastic resin layer (34) ([0022]-[0023], Figs. 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display unit of Hart et al. by including an embossed resin layer having an irregular surface structure of the front side of the decorative ink layer, as taught by Tsuruta et al., in order to create a more realistic decorative pattern imitating the natural surface texture of wood.
Hart et al. further teaches that one or more sealing layers (512; leveling layer) can be provided on a front side of the decorative ink layer (502; decorative layer) to protect the pixel array (514) ([0041], Figs. 5A-6A). The sealing layers can include one or more panels (e.g. glass, plastic, or metal) or adhesive (e.g. adhesive films) [0041], therefore, the sealing layer can be transparent or translucent.
The limitation reciting “to compensate for the irregular surface structure of the decorative layer” is considered functional language related to an intended use of the leveling layer and is accorded limited weight as the language does not further limit the structure of the product. Any of the sealing layer materials taught by Hart et al. are capable of compensating for the irregular surface structure of the underlying decorative layer, thus meeting the claimed limitation.
Regarding claim 15, Hart et al. in view of Tsuruta et al. teaches all of the limitations of claim 13 above, and Hart et al. further teaches that the sealing layer (512; leveling layer) can be arranged between the decorative ink layer (502; decorative layer) and the pixel array (514; functional layer) in order to protect the pixel array ([0041], Figs. 5A-6A).
The limitation reciting “in order to form a smooth substrate surface for the functional layer with the front side of the leveling layer” is considered functional language related to an intended use of the leveling layer and is accorded limited weight as the language does not further limit the structure of the product. Any of the sealing layer materials taught by Hart et al. are capable of forming a smooth substrate surface for the functional layer, thus meeting the claimed limitation.
Regarding claim 16, Hart et al. teaches all of the limitations of claim 13 above and further teaches that a cover layer (416; protective and/or optical layer) comprising a cover panel (522) and a cover coating (524) can be arranged on the front side of the display module (414; functional layer) ([0035], [0042], Figs. 4A-6A). The cover panel can be made of glass or plastic to protect the display module, and the cover coating can include an optical coating which modifies light transmittance in a way that reduces the visibility of the display module to cause an area within the display module to have a visual aesthetic similar to the underlying decorative layer ([0035], [0042]). As noted above, the display unit is configured such that when the display is in an inactive mode, the decorative layer is visible through the cover layer and the display module (Abstract, [0008]-[0011]), thus the cover layer is transparent or translucent.
Regarding claim 17, Hart et al. in view of Tsuruta et al. teaches all of the limitations of claim 13 above and further teaches that the display module (414; functional layer) can include one or more sealing layers (512; additional plies) for protecting a pixel array (514; electrical display element), wherein the pixel array is arranged on the front side of at least one of the sealing layers and is illustrated as being coextensive with the sealing layers ([0041], Figs. 5A-5C).
Regarding claim 18, Hart et al. in view of Tsuruta et al. teaches all of the limitations of claim 13 above and further teaches that the display module (414; functional layer) can include one or more sealing layers (512; additional plies) for protecting a pixel array (514; electrical display element), wherein the pixel array is arranged between the two sealing layers and is illustrated as being coextensive with the sealing layers ([0041], Figs. 5A-5C).
Regarding claim 19, Hart et al. in view of Tsuruta et al. teaches all of the limitations of claim 17 above, including that the display module (414; functional layer) can include one or more sealing layers (512; additional plies) for protecting a pixel array (514; electrical display element), wherein the pixel array is arranged on the front side of at least one of the sealing layers and is illustrated as being coextensive with the sealing layers ([0041], Figs. 5A-5C). Hart further teaches that additional supplemental features can be disposed between any two consecutive layers within the display module (414; functional layer) [0046]. For example, the display module can include a capacitive touch sensing layer (518) ([0046]), wherein a capacitive touch sensor necessarily includes an electrically conductive layer.
Regarding claim 20, Hart et al. in view of Tsuruta et al. teaches all of the limitations of claim 13 above, wherein the display module (414) is considered to meet the limitation requiring that the functional layer is a functional film. Hart et al. further teaches that the display module (414; functional layer) can include additional supplemental features such as one or more polarizing layers (516) and a capacitive touch sensing layer (518) ([0046], Figs. 5A-6A), wherein a display module comprising a polarizing layer and/or a capacitive touch sensing layer meets the limitation requiring that the functional layer comprises a functional film.
Regarding claim 22, Hart et al. in view of Tsuruta et al. teaches all of the limitations of claim 13 above and further teaches that the display module (414; functional layer) can be an LCD and/or an OLED display module, each having different configurations for their respective pixel arrays (514; electrical display elements) ([0026], [0041], Figs. 5B-6A). For the LCD display, the pixel array can comprise a light source (532, 536) disposed about the periphery of the pixel array ([0047], Figs. 5B-5C), while the OLED display pixel array comprise a cathode layer (612), an emissive layer (614), a conductive layer (616), an anode layer (618), and a substrate layer (620) ([0048], Fig. 6A).
Regarding claim 23, Hart et al. in view of Tsuruta et al. teaches all of the limitations of claim 13 above and further teaches that one or more sealing layers (512; leveling layer) can be provided on a front side of the decorative ink layer (502; decorative layer) to protect the pixel array (514) ([0041], Figs. 5A-6A). The sealing layers can include one or more panels (e.g. glass, plastic, or metal) or adhesive (e.g. adhesive films) ([0041]), wherein multiple panels or layers of adhesive correspond to the claimed partial layers which are applied on top of one another. Hart et al. further teaches that the sealing layer (512; leveling layer) can be formed from one or more sub-layers (partial layers) [0046].
Regarding claim 24, Hart et al. in view of Tsuruta et al. teaches all of the limitations of claim 13 above and further teaches that one or more sealing layers (512; leveling layer) can be provided on a front side of the decorative ink layer (502; decorative layer) to protect the pixel array (514; functional layer) ([0041], Figs. 5A-5C). The sealing layers can include one or more panels (e.g. glass, plastic, or metal) or adhesive (e.g. adhesive films) ([0041]), wherein an adhesive sealing layer can serve as an adhesion promoter between the decorative ink layer and the pixel array.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (US 2022/0176821, previously cited) in view of Tsuruta et al. (JP 2003-127283, machine translation previously provided) as applied to claim 13 above, and further in view of Bingle (US 2015/0022994, previously cited).
Regarding claim 21, Hart et al. in view of Tsuruta et al. teaches all of the limitations of claim 13 above. Although Hart et al. further teaches that the display unit (10; molded part) can be configured for wired communication with a processing system (20) to control the pixel array of the display module ([0026]), the reference does not expressly teach that the functional layer comprises at least one connection element for applying current to the functional layer.
However, in the analogous art of electronic vehicle display systems, Bingle teaches a battery charge status indicator for vehicle exterior trim components comprising an illumination source (36) such as an OLED or an LCD display, wherein the illumination source can be connected to an electrical system of the vehicle so that its illumination state can be adapted to alternate between an illuminated state and a non-illuminated state in response to one or more conditions of the vehicle or its environment (Abstract, [0083]-[0084]). Bingle teaches that the illumination source can be connected to an electrical system of the vehicle via an electrical connector (376, 515; connection element), which serves both to transmit information relating to the status of the vehicle (e.g. charge status) and to provide power to the illumination source ([0114], [0147], Figs. 21, 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display unit of Hart et al. in view of Tsuruda et al. by including a connection element in the display module in order to enable information to be transmitted from the vehicle to the display and to provide power to the display, as taught by Bingle.

Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 17, 18, 23, and 24 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention are overcome by the amendments to the claims in the response filed October 31, 2022.

Response-Claim Rejections - 35 USC § 102 and 103
Applicant's arguments, see pages 5-7 of the response filed October 31, 2022, have been fully considered but they are not persuasive.

The Applicant argues on page 6 that Zhao et al. is not prior art because its priority date is July 15, 2019, which is after Applicant’s priority date of July 10, 2019.
This argument is not persuasive. Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216. Until a translation of the foreign priority application is provided, the effective filing date of the instant application corresponds to the filing date of the U.S. patent application, which is July 7, 2020. The earliest priority date of Zhao et al. is July 15, 2019, which is before the filing date of the instant application; therefore, Zhao et al. is currently eligible as prior art.
The Applicant further argues on pages 6-7 that Hart et al. in view of Tsuruta et al. does not anticipate or render obvious the new limitation of claim 13, incorporated from previous claim 14, requiring that “a transparent or translucent leveling layer is arranged to compensate for the irregular surface structure of the decorative layer”.
This argument is not persuasive. In the rejections above, Tsuruta et al. is relied upon for its teaching of forming an embossed uneven pattern (33) on the surface of a transparent thermoplastic resin layer (31) so as to create a decorative sheet (3) which simulates the natural appearance of wood. To address the claimed leveling layer, the rejections cite the one or more sealing layers (512) of Hart et al., which are included on each surface of the display module (414) to protect the pixel array (514) [0041]. Given that the display module (414) is arranged on the front side of the decorative ink (502), at least one of the sealing layers is provided between the display module and the decorative ink. Therefore, when an embossed resin layer is provided on the front side of the decorative ink, as suggested by Tsuruta et al., one of ordinary skill in the art would recognize that the sealing layer of Hart et al. would serve as a leveling layer which compensates for the surface structure of the embossed layer in order to protect the pixel array.
The Applicant argues that Tsuruta et al. does not expressly teach the claimed leveling layer which is arranged to compensate for the irregular surface of the decorative layer because Tsuruta et al. teaches a coating layer (32) which is conformal with the translucent thermoplastic resin layer (31). However, Applicant’s arguments do not specifically address the combination of teachings in Hart et al. and Tsuruta et al. which were relied upon to meet the previous limitations of claim 14. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the Applicant’s arguments attacking only Tsuruta et al. do not address the teachings of Hart et al. used to address the claimed feature, and are thus not persuasive.
With respect to Applicant’s argument that Tsuruta et al. teaches only a textured surface for the outermost surface, it is noted that it is similarly well-known to provide such an irregular texture on an interior surface of a decorative sheet in order to produce a natural wood grain-like appearance. For example, Matsubara (JP H054310) teaches a decorative sheet in which an uneven shape (2) is formed on an interior surface of a sheet substrate (1) to create a realistic wood grain-like decorative appearance ([0003], [0008], [0010], Figs. 1-2). A wood grain pattern printing layer (4) and a transparent resin layer (3) are both formed over the uneven surface, wherein the transparent resin has a layer thickness for embedding the uneven shape to create a feeling of depth ([0005], [0016]). Therefore, one of ordinary skill in the art would recognize that the decorative effects created by the uneven pattern (33) on the surface of the decorative sheet of Tsuruta et al. would be similarly achieved regardless of whether the uneven pattern is provided on an exterior surface or an interior surface.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785